



Time Inc.


Time Inc.
225 Liberty Street
New York, NY 10281
 
212-522-1212



October 12, 2016


Susana D’Emic
c/o Time Inc.
225 Liberty Street
New York, NY 10281
Dear Sue:


The following will serve to confirm our discussions concerning the terms and
conditions of your employment with Time Inc. (the “Company”) and will constitute
our agreement (“Agreement”):


1.    Term of Employment. Except for earlier termination as provided in Section
5 hereof, the term of employment under this Agreement (“Term of Employment”)
will commence on November 7, 2016 (“Effective Date”) and will continue
thereafter until December 31, 2019. Your employment with the Company upon the
expiration of this Agreement shall be at-will if no new or amended employment
agreement is in place between the parties at that time.
2.    Employment. During the Term of Employment, the Company will employ you as
Executive Vice President and Chief Financial Officer, or in additional or other
capacities at the Company and/or its affiliates without additional compensation
to you consistent with your senior position. You will have such authority,
functions, duties, powers and responsibilities as the Company may delegate to
you. You will devote substantially all of your business time, attention, skill
and efforts to the performance of your duties hereunder and will faithfully and
diligently serve the Company. You may manage your passive investments and be
involved in charitable, religious, and civic interests so long as they do not
materially interfere with the performance of your duties hereunder, and so long
as they do not otherwise violate the written policies of the Company. In
performing your duties hereunder, you will comply with all written policies and
procedures of the Company.
3.    Compensation and Other Remuneration.    
3.1    Base Salary. During the Term of Employment, the Company will pay to you a
base salary at the rate of not less than $650,000 per annum (the “Base Salary”),
which the Company may increase, but not decrease. Base Salary will be paid in
accordance with the customary payroll practices of the Company and shall be
subject to payroll deductions and required withholdings.
3.2    Bonuses and Long Term Incentives.
(a)    Annual Bonus. You shall be eligible to participate in the Company’s
annual incentive plan (“Bonus”) to the extent that you are eligible in
accordance with the terms of such plan. Your current Bonus target is 100% of
Base Salary earned in the applicable bonus year.


1

--------------------------------------------------------------------------------





(b)    Annual Long-Term Incentive Compensation. Each year, the Company and the
Compensation Committee of the Time Inc. Board of Directors (“Compensation
Committee”) will determine, in their sole discretion, whether to grant long term
incentive awards. Beginning in 2017, during the Term of Employment, you shall be
eligible to receive long term incentive compensation at the same time and in the
same manner as grants are made to comparable executives. Your current annual
long term incentive target value is $600,000 (determined based on the valuation
method used by the Company for its senior executives) and is subject to change
by the Company. Long term incentive compensation may be granted through a
combination of stock option grants, restricted stock units, performance shares
or other equity-based awards, cash-based long-term plans or other components as
may be determined by the Compensation Committee (collectively, the “Long-Term
Incentive Plans”). All grants are subject to the approval of the Compensation
Committee in its sole discretion.
4.    Benefits. You will be eligible to participate in the employee benefit
plans, programs and policies of the Company, whether now existing or established
hereafter, to the extent that you are eligible under the general provisions
thereof as in effect from time to time.
5.    Termination.
5.1    Termination for Cause.
(a)    The Company may terminate your employment during the Term of Employment
and all of the Company’s obligations hereunder, other than its obligations set
forth below in this Section 5.1, at any time for “Cause.” “Cause” shall mean
termination because of your (a) conviction (treating a nolo contendere plea as a
conviction) of a felony (whether or not any right to appeal has been or may be
exercised), (b) willful failure or refusal without proper cause to perform your
duties with the Company, including your obligations under this Agreement (other
than any such failure resulting from your incapacity due to physical or mental
impairment) and, after having been given written notice thereof by the Company,
failure to correct such willful failure or refusal to perform (if curable)
within thirty (30) days after receipt of such notice, (c) misappropriation,
embezzlement or reckless or willful destruction of Company property, (d) breach
of any statutory or common law duty of loyalty to the Company, (e) intentional
and improper conduct materially prejudicial to the business of the Company or
any of its affiliates, or (f) breach of any of the covenants provided for in
Section 6 hereof.
(b)    In the event of the termination of your employment by the Company for
Cause, without prejudice to any other rights or remedies that the Company may
have at law or in equity, the Company shall have no further obligations to you
other than to: (i) pay Base Salary and unused vacation accrued in accordance
with Company policy through the effective date of termination, (ii) pay
approved, unreimbursed business expenses in accordance with Company policy; and
(iii) comply with obligations owed under the Company’s benefit plans in
accordance with their terms as in effect as of the effective date of termination
((i) through (iii) collectively, the “Termination Entitlement”).
5.2    Termination Due to Death. This Agreement shall terminate upon your death
and the Company shall not have any further obligations hereunder, except that
your estate will be entitled to receive, in addition to any regular life
insurance benefits paid by the Company, the Termination Entitlement.
5.3    Termination Due to Disability. If during the Term of Employment you
become physically or mentally disabled, whether totally or partially, so that
you are prevented from performing the material functions of your position for
periods aggregating six (6) months in any twelve (12) month period, the Company
will be entitled to terminate your employment during the Term of Employment upon
written notice to you given at any time thereafter during which you are still
disabled. You will thereafter be entitled


2

--------------------------------------------------------------------------------





to receive, in addition to the Termination Entitlement, (subject to the
requirements of Section 5.7) for the greater of the remainder of the original
Term of Employment or twelve (12) months, bi-weekly payments made in
substantially equal installments in accordance with the customary payroll
practices of the Company, and subject to payroll deductions and required
withholdings, at an annualized rate equal to the sum of your Base Salary and
“Average Annual Bonus” (as defined below), but reduced on a monthly basis by an
amount equal to the disability payments received for such month by you from
Workers’ Compensation, Social Security and disability insurance policies
maintained by the Company or its affiliate; provided, however, that all payments
under this Section 5.3 shall cease upon the earlier of: (i) your commencing
substantially full-time employment, or (ii) you ceasing to be eligible for
long-term disability benefits under the Company’s or an affiliate’s long-term
disability plan or becoming eligible only for partial benefits of less than
fifty percent (50%) under such plan. Upon the termination of payments made
pursuant to this Section 5.3, your disability payments, if any, will be
determined in accordance with the Company’s long-term disability program then in
effect, and no further payments will be made pursuant to the terms of this
Agreement. All payments made under this Section 5.3 after the date of
termination of employment are intended to be disability payments, regardless of
the manner in which they are computed. For purposes of this Agreement, “Average
Annual Bonus” shall be defined as an amount equal to the average of the two (2)
highest Bonus amounts received by you before the effective date of your
termination (excluding any special, spot or long term incentive plan bonuses)
for the most recent five (5) completed Bonus plan years at the Company.
5.4    Other Termination by the Company.
(a)    The Company may terminate your employment during the Term of Employment,
other than a termination under Sections 5.1, 5.2, or 5.3, at any time upon
written notice to you. In the event that your employment is so terminated, in
addition to the Termination Entitlement, you will receive (subject to the
requirements of Section 5.7), for the duration of the Severance Period (defined
in Section 5.4(b) below), bi-weekly payments made in substantially equal
installments in accordance with the customary payroll practices of the Company,
and subject to payroll deductions and required withholdings, at an annualized
rate equal to the sum of your Base Salary and Average Annual Bonus; provided
however, that:
(i)    if you die during the Severance Period, your payments pursuant to this
Section 5.4(a) shall cease, and your estate will be entitled to receive, in
addition to any regular life insurance benefits paid by the Company, any
payments due pursuant to this Section 5.4(a) through the date of your death;


(ii)    if you accept benefits-eligible employment with any other corporation,
partnership, trust, government or other entity during the Severance Period
(notice of such employment to be provided to the Company within ten (10)
business days) or otherwise notify the Company in writing of your intention to
terminate your benefits during the Severance Period, you shall cease to receive
any applicable post-termination benefits described in Section 5.4(c) below,
effective upon the commencement of such employment or the effective date of such
termination as specified by you in your notice of intention to terminate
benefits. Unless the employment violates Section 6 or the provisions of Section
6.1(f) apply, you will continue to receive all payments pursuant to Section
5.4(a); and
(iii)    if you accept employment with the Company or a related or affiliated
entity during the Severance Period, your payments pursuant to this Section
5.4(a) shall cease effective the first date of employment with the Company or
with such related or affiliated entity.
(b)    The “Severance Period” shall be 18 months.


3

--------------------------------------------------------------------------------





(c)    During the Severance Period, unless prohibited by law, you will continue
to be eligible to participate in the Company’s health and life insurance plans
on the same terms and conditions as regular full-time employees. During the
Severance Period, you will not be entitled to any additional awards or grants
under any equity plan or other Long-Term Incentive Plan or to continue elective
deferrals in or accrue additional benefits under the Company’s 401(k) plan or
any other qualified or nonqualified retirement programs maintained by the
Company.
(d)    If the Company terminates your employment during the Term of Employment
pursuant to this Section 5.4, provided that you have participated in the Bonus
plan for at least six months of the plan year, you will receive an additional
severance payment in lieu of a Bonus payment in the amount of what you would
have earned under the Bonus plan if your employment had not terminated,
calculated using a prorated target based on the number of days you were employed
during the plan year, a strategic rating of 100% and actual Company/Division
financial performance. This severance payment will be paid at the same time
Bonus payments for the applicable plan year are made to active employees.
(e)    In the event that the Company terminates the Term of Employment pursuant
to this Section 5.4, you shall not be required to take actions in order to
mitigate your damages hereunder, unless Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), would apply to any payments to you by the
Company and your failure to mitigate would result in the Company losing tax
deductions to which it would otherwise have been entitled. In such an event, you
will engage in whatever mitigation is necessary to preserve the Company’s tax
deductions. With respect to the preceding sentences, any payments or rights to
which you are entitled by reason of the termination of employment without cause
shall be considered as damages hereunder. Any obligation to mitigate your
damages pursuant to this Section 5.4(f) shall not be a defense or offset to the
Company’s obligation to pay you in full the amounts provided in this Section 5.4
upon the occurrence of a termination by the Company pursuant to Section 5.4 at
the times provided herein, or the timely and full performance of any of the
Company’s other obligations under this Section 5.4.
(f)    If the Company does not offer to renew this Agreement upon expiration of
the Term of Employment, and your employment is subsequently terminated by the
Company for a reason other than Cause, such termination will be treated as a
termination pursuant to Section 5.4 of this Agreement, except that the
“Severance Period” shall be 12 months, and you will be subject to the
requirements of Sections 5.7 and 6.
5.5    Termination Due to Material Breach by Company. You will have the right,
exercisable by notice to the Company, to terminate your employment, effective
thirty (30) days after the giving of notice, if at the time of such notice, the
Company shall be in material breach of its obligations hereunder; provided,
however, that such notice is provided to the Company within ninety (90) days
after the occurrence of such material breach; and provided further, this
Agreement and your employment will not so terminate if within such thirty
(30)-day notice period the Company has cured all such material breaches of its
obligations hereunder. If such material breach has not been so cured, you may
elect, subject to the requirements of Section 5.7, to treat such breach as a
termination of the Term of Employment by the Company pursuant to Section 5.4
above, and you shall be entitled to the rights and benefits provided for
therein.
5.6    Resignation or Retirement. You may terminate the Term of Employment for
any reason, including, without limitation, your retirement, at any time on sixty
(60) days’ prior written notice to the Company. In such event, the Company’s
only obligation to you will be payment of the Termination Entitlement. In any
instance in which you provide written notice of your termination of the Term of
Employment to the Company, the Company may elect to terminate your employment
immediately, in which case the Company’s only obligation to you will be payment
of the Termination Entitlement, treating the last


4

--------------------------------------------------------------------------------





day of the notice period as the date of termination solely for purposes of
calculating the Termination Entitlement. In no event will the Company’s early
termination of your employment pursuant to the preceding sentence be considered
a termination of the Term of Employment by the Company under Section 5.4 and in
no event shall the Company’s early termination of you pursuant to the preceding
sentence require the Company to provide the Termination Entitlement for any
greater period than the period beginning on the date your written notice of
termination is received by the Company and ending sixty (60) days thereafter.
5.7    Release. In the event of a termination of the Term of Employment pursuant
to Sections 5.3, 5.4, or 5.5 above, a condition precedent to the Company’s
obligation to make or continue to make the payments associated with such
termination shall be your execution and delivery to the Company of a release of
all claims you may have against the Company, its affiliates and their related
persons arising out of or in connection with your employment or termination of
employment, including, but not limited to, a release of all claims of
discrimination, in substantially the form attached hereto as Exhibit A (as such
form may be updated in the discretion of the Company). The Company will deliver
such release to you at or about the time it delivers or receives the notice of
termination, and you will execute and deliver such release to the Executive Vice
President, Human Resources or his or her designee within twenty-one (21) days
thereafter (or forty-five (45) days if required by law). The Company will begin
to make any severance payments due to you pursuant to Sections 5.3, 5.4, or 5.5
above on the next administratively feasible payroll date following the
termination of your employment; however, if you fail to execute and deliver such
release to the Company within the 21-day period (or forty-five (45) day period
if required by law), or if you revoke your consent to such release as provided
therein, you will not be eligible to receive any further payments from the
Company, and you will be obligated to return to the Company all severance
payments received pursuant to Sections 5.3, 5.4 or 5.5 within ten (10) business
days after receipt of notice pursuant to Section 9.1.
5.8    No Other Payments or Benefits. In the event your employment is terminated
during the Term of Employment, you shall not be entitled to any severance under
the Company’s general employee policies or any severance policy or plan
maintained by the Company, the payment and benefits provided for in this
Agreement constituting the sole source of any payments or benefits payable to
you except any amounts payable to you as required by applicable law. Except as
may be otherwise provided in Section 5.4(c), your rights to benefits and
payments under any benefit plan, Long-Term Incentive Plan, or other plan of the
Company will be determined in accordance with the then current terms and
provisions of such plans and any agreements under which such benefits or
payments were granted.
5.9    Forfeiture. In the event you breach the terms of Section 6 of this
Agreement, you acknowledge and agree that you shall forfeit any remaining
amounts due to you under this Section 5 other than your Termination Entitlement.
The Company’s rights contained in this Section 5.9 shall be in addition to, and
shall not limit, any other rights or remedies that the Company may have under
law or in equity.
6.    Protection of Confidential Information, Non-Competition, Non-Solicitation,
Non-Disparagement and Cooperation.
6.1    Protection of Confidential Information and Non-Competition Covenants.
(a)     Acknowledgements. You acknowledge that your employment by the Company
will bring you into close contact with many confidential affairs of the Company,
including information about costs, profits, markets, sales, products, key
personnel, operational methods, technical processes, plans for future
development and other business affairs and editorial matters not readily
available to the public. You further acknowledge that the services to be
performed under this Agreement are of a special, unique, unusual, extraordinary
and intellectual character. You further acknowledge that the business of the
Company is international in scope, that its products are marketed throughout the
world, that the Company competes in


5

--------------------------------------------------------------------------------





nearly all of its business activities with other organizations that are or could
be located in nearly any part of the world and that the nature of your services,
position and expertise are such that you are capable of competing with the
Company from nearly any location in the world. In recognition of the foregoing,
you covenant and agree to the requirements of this Section 6.
(b)    Safeguarding of Confidential Information. You will keep secret all
confidential matters of the Company, including without limitation, the terms and
provisions of this Agreement and any payments or benefits you receive pursuant
to this Agreement in connection with a termination of employment, and will not
use for your own benefit or intentionally disclose such matters to anyone
outside of the Company, either during or after the Term of Employment, except
with the Company’s written consent, provided that (i) you will have no such
obligation to the extent such matters are or become publicly known other than as
a result of your breach of your obligations hereunder; (ii) you may, after
giving prior notice to the Company to the extent practicable under the
circumstances, disclose such matters to the extent required by applicable laws
or governmental regulations or judicial or regulatory process; and (iii) you may
disclose the terms of this Agreement to your spouse or life partner, attorney,
accountant, and/or financial advisor, provided that such persons also agree to
maintain such confidentiality. Nothing in this provision prohibits you from
reporting possible violations of federal law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal law or regulation. You do not need the Company’s prior
authorization to make any such reports or disclosures, and you are not required
to notify the Company that you have made such reports or disclosures. The rights
set forth herein are in addition to all rights the Company may have under the
common law or applicable statutory laws relating to the protection of trade
secrets;
    (c)    Return of Company Property and Information. Upon termination of your
employment for any reason, or at any other time the Company may so request, you
will deliver promptly to the Company all memoranda, notes, records, reports and
other documents (and all copies thereof) in any form whatsoever (including
information contained in computer memory or on any computer disks or other
storage devices) relating to the Company’s business, which you obtained while
employed by, or otherwise serving or acting on behalf of, the Company and which
you may then possess or have under your control and not maintain copies of any
such documents on any personal computer or other storage device in your personal
possession. No later than the effective date of your termination, you will also
return all Company property previously in your possession, including but not
limited to any Company equipment, electronic devices, keys, identification
cards, and credit cards;    
(d)    Nonsolicitation of Employees. (i) During the Term of Employment, and (ii)
for a period of one (1) year after the effective date of your termination of
employment pursuant to Sections 5.1, 5.3 or 5.6, and (iii) during the Severance
Period for any termination of your employment pursuant to Sections 5.4 or 5.5,
you will not, directly or indirectly, employ or solicit the employment of, and
shall not assist, induce, cause or encourage any other person or entity to
employ or solicit the employment of, any person who was an employee of the
Company or any of its affiliated companies at the date of your termination or
within six (6) months prior thereto; provided, however, that this Section 6.1(d)
shall not preclude general advertising for personnel or responding to an
unsolicited request for a personal recommendation for or evaluation of an
employee of the Company or any of its subsidiaries or affiliates; and
(e)    Noncompetition. (i) During the Term of Employment, and (ii) for a period
of one (1) year after the effective date of your termination of employment
pursuant to Sections 5.1, 5.3 or 5.6, and (iii) during the Severance Period for
any termination of your employment pursuant to Sections 5.4 or 5.5; you will
not, directly or indirectly, without the prior written consent of the Chief
Executive Officer of the Company, or his or her designee, render any services to
any other person or entity, or own or acquire any


6

--------------------------------------------------------------------------------





interest of any type in any other person or entity which is engaged, either
directly or indirectly, in any line of business that is substantially the same
as any material line of business which the Company engages in, conducts or, to
your knowledge has definitive plans to engage in or conduct. The foregoing shall
not be deemed to prohibit you from acquiring securities of any corporation which
are publicly traded so long as such securities do not constitute more than one
percent (1%) of the outstanding voting power of that public company.
(f)    Waiver. Notwithstanding the foregoing, if your employment with the
Company is terminated pursuant to Sections 5.4 or 5.5 and you are eligible to
receive payments pursuant to Section 5.4(a) for a period of more than 12 months,
commencing with the 13th month of the Severance Period, you may elect, upon
thirty (30) days’ advance written notice to the Company, to be relieved of your
obligations under Sections 6.1(d) and (e) hereof. Upon any such election by you,
the Company shall waive your obligations under Sections 6.1(d) and (e) for the
remainder of the Severance Period, but you shall in return forfeit your right to
receive any remaining amounts due to you pursuant to Section 5.4(a). Any such
election shall be irrevocable by you as of the date on which the first forfeited
payment would otherwise be made.
6.2    No Use of Client Information; Nonsolicitation of Company Clients or
Prospective Clients.    You acknowledge that the Company has a compelling
business interest in preventing unfair competition stemming from the use or
disclosure of confidential client information, including but not limited to the
identity of clients and prospective clients (“Client Information”), in the event
that, after any termination of your employment with the Company, you go to work
for or become affiliated with a competitor of the Company or otherwise engage in
business activities that are competitive with those of the Company. You further
acknowledge that all clients serviced by you as an executive of the Company are
clients of the Company and not yours personally, and that by virtue of your
employment with the Company, you have gained or will gain knowledge of the
identity, characteristics, and preferences of clients, and that you would
inevitably have to draw on Client Information if you were to solicit or service
the Company’s clients or contact prospective clients on behalf of a competing
business enterprise. Accordingly, you agree that for one (1) year following the
termination of your employment for any reason, you will not, in connection with
a business in competition with the Company, solicit the business of or service
any actual or prospective client for whom you provided any services or as to
whom you had access to Client Information during the course of your employment
with the Company. You also agree that, during this one-year period, you will not
encourage or assist any person or entity in competition with the Company to
solicit or service any actual or prospective client of the Company covered by
this Section 6.2, or otherwise seek to encourage or induce any such client to
cease doing business with, or lessen its business with, the Company.
6.3    Non-Disparagement. You will not make any statements that are
professionally or personally disparaging about, or adverse to, the interests of
the Company (including any subsidiaries or affiliates and each of their
officers, directors, and employees), including, but not limited to, any
statements that disparage any person, product, service, financial condition, or
any other aspect of the business of the Company, Company subsidiaries or
affiliates, provided, however, that nothing herein shall prevent you from
exercising your rights under Section 7 of the National Labor Relations Act. The
Chief Executive Officer and the Executive Vice Presidents of the Company will
not make any disparaging statements about you to anyone not employed by the
Company or its affiliates. Nothing herein shall prevent you or the Company from
testifying truthfully under oath pursuant to any lawful court order or subpoena
or otherwise responding to or providing disclosures required by law.
6.4    Cooperation. Following the termination of your employment under this
Agreement for any reason, you agree to cooperate with the Company in providing
for an orderly transition through the effective date of your termination of
employment pursuant to Section 5 and thereafter, which cooperation shall include
giving such assistance at reasonable times as may be reasonably requested by the
Company.


7

--------------------------------------------------------------------------------





Such cooperation shall extend to additional matters as reasonably requested by
the Company from time to time, including, without limitation, legal matters
about which you have knowledge by virtue of your employment with the Company.
The Company will reimburse you for your reasonable out-of-pocket expenses
(excluding attorneys’ fees) incurred by you in connection with providing such
assistance to the extent allowed by applicable law.
7.    Ownership of Work Product. You acknowledge that during the Term of
Employment, you may, in the course of your employment, conceive of, discover,
invent or create inventions, improvements, new contributions, literary property,
material, ideas and discoveries, whether patentable or copyrightable or not (all
of the foregoing being collectively referred to herein as “Work Product”), and
that various business opportunities shall be presented to you by reason of your
employment by the Company. You acknowledge that, unless the Company otherwise
agrees in writing, all of the foregoing shall be owned by and belong exclusively
to the Company and that you will have no personal interest therein, provided
that they are, in the case of Work Product, conceived or made on the Company’s
time or with the use of the Company’s facilities or materials, or, in the case
of business opportunities, are presented to you for the possible interest or
participation of the Company. You will further, unless the Company otherwise
agrees in writing, (i) promptly disclose any such Work Product and business
opportunities to the Company; (ii) assign to the Company, upon request and
without additional compensation, the entire rights to such Work Product and
business opportunities to the extent not otherwise owned at law by the Company;
(iii) sign all papers necessary to carry out the foregoing; and (iv) give
testimony in support of your inventorship or creation in any appropriate case.
You agree that you will not assert any rights to any Work Product or business
opportunity as having been made or acquired by you prior to the date of this
Agreement except for Work Product or business opportunities, if any, disclosed
to and acknowledged by the Company in writing prior to the date hereof. In
furtherance of and without limiting the foregoing, any copyrightable work
created in connection with the services provided by you hereunder shall be
considered “work made for hire” under the Copyright Law of 1976 and any
successor thereto, and the Company shall be the owner of such work.
8.    Representations.
(a)    You represent and warrant that you are not a party to any agreements or
understandings which would prevent your fulfillment of the terms of this
Agreement or which would be violated by entering into this Agreement and
performing your obligations hereunder.
(b)    The Company shall have the right to use your name, biography and likeness
in connection with its respective businesses and that of its subsidiaries and
affiliates, but not as a direct endorsement.
(c)    You shall be entitled throughout the Term of Employment (and after the
end of the Term of Employment, to the extent relating to service during the Term
of Employment) to the benefit of the indemnification provisions contained on the
date hereof in the Charter and By-laws of the Company (not including any
amendments or additions after the Effective Date that limit or narrow, but
including any that add to or broaden, the protection afforded to you by those
provisions).


8

--------------------------------------------------------------------------------





9.    General.
9.1    Notices. All notices, requests, consents and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given, if delivered personally or mailed first-class,
postage prepaid, by registered or certified mail, as follows (or to such other
or additional address as either party shall designate by notice in writing to
the other in accordance herewith):


If to the Company:    


Time Inc.
225 Liberty Street
New York, NY 10281
Attn: General Counsel
If to you, to the address set forth on the records of the Company.
9.2    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York.
9.3    Captions. The section headings and boldface type contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
9.4    Entire Agreement and No Other Representations. The parties expressly
acknowledge, represent and agree that this Agreement (together with all exhibits
and the Company’s Standards of Business Conduct) is fully integrated, and
contains and constitutes the complete and entire agreement and understanding of
the parties with respect to the subject matters hereof and supersedes any and
all agreements, understandings, and discussions, whether written or oral,
between the parties with respect to the subject matters hereof, including but
not limited to the addendum to your offer letter dated September 10, 2013. The
parties further acknowledge, represent and agree that neither has made any
representations, promises or statements to induce the other party to enter into
this Agreement, and each party specifically disclaims reliance, and represents
that there has been no reliance, on any such representations, promises or
statements and any rights arising therefrom.
9.5    Assignability. This Agreement and your rights and obligations hereunder
may not be assigned by you. The Company may assign its rights, together with its
obligations, hereunder in connection with any sale, transfer or other
disposition of all or substantially all of the business and assets of the
Company or of the magazine, group, or division, which is employing you and such
rights and obligations shall inure to, and be binding upon, any successor to the
business or substantially all of the assets of the Company or of the magazine,
group, or division which is employing you; whether by merger, purchase of stock
or assets or otherwise, and such successor shall expressly assume such
obligations.
9.6    Amendments, Waivers. This Agreement may be amended, modified, superseded,
canceled, renewed or extended and the terms or covenants hereof may be waived
only by written instrument executed by both of the parties hereto, or in the
case of a waiver, by the party waiving compliance. The failure of either party
at any time or times to require performance of any provisions hereof shall in no
manner affect such party’s right at a later time to enforce the same. No waiver
by either party of the breach of any term or covenant contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
breach, or a waiver of the breach of any other term or covenant contained in
this Agreement.


9

--------------------------------------------------------------------------------





9.7    Arbitration. The parties agree that all claims, disputes, and/or
controversies arising under this Agreement and/or related to your employment
hereunder (whether or not based on contract, tort or upon any federal, state or
local statute, including but not limited to claims asserted under the Age
Discrimination in Employment Act, as amended, Title VII of the Civil Rights Act
of 1964, as amended, any state fair employment practices act, and/or the
Americans with Disabilities Act), shall be resolved exclusively through
mediation/arbitration by JAMS, in the County of New York in the State of New
York, in accordance with the JAMS Rules and Procedures for Mediation/Arbitration
of Employment Disputes; provided, however, that in the event that the Company
alleges that you are in breach of any of the provisions contained in Section 6
or 7 of this Agreement, the Company shall not be exclusively required to submit
such dispute to mediation/arbitration.  In such event, the Company may, at its
option, seek and obtain from any court having jurisdiction, injunctive or
equitable relief, in addition to pursuing at arbitration all other remedies
available to it (including without limitation any claims for relief arising out
of any breach of Section 6 or 7 of this Agreement).  In the event that the
Company chooses to bring any such suit, proceeding or action for injunctive or
equitable relief in an appropriate court, you hereby waive your right, if any,
to trial by jury, and hereby waive your right, if any, to interpose any
counterclaim or set-off for any cause whatever and agree to arbitrate any and
all such claims.
9.8    Specific Remedy. In addition to such other rights and remedies as the
Company may have at equity or in law with respect to any breach of this
Agreement, if you commit a material breach of any of the provisions of Sections
6 or 7, the Company will have the right and remedy to have such provisions
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company. In the event that you violate any of the
provisions of Sections 6 or 7, the period of the restrictive covenants set forth
in those provisions shall be extended for the period of time you remain in
violation. You also agree to indemnify the Company and hold the Company harmless
from any and all losses suffered by the Company as a result of any violation by
you of this Agreement, and to pay the Company’s reasonable attorneys’ fees and
other legal expenses incurred to enforce this Agreement.
9.9    Acknowledgment and Consent. You acknowledge that the restrictions
contained in this Agreement, including but not limited to those contained in
Sections 6 and 7, are fair, reasonable and necessary for the protection of the
legitimate business interests of the Company, and that the Company will suffer
irreparable harm in the event of any actual or threatened breach by you. You
therefore consent to the entry of a restraining order, preliminary injunction,
or other court order to enforce this Agreement and expressly waive any security
that might otherwise be required in connection with such relief. You also agree
that any request for such relief by the Company shall be in addition to and
without prejudice to any claim or monetary damages which the Company might elect
to assert.
9.10    Severability. If any provision of this Agreement is held to be
unenforceable by a court, the remaining provisions shall be enforced to the
maximum extent possible. If a court should determine that any provision of this
Agreement is overbroad or unreasonable, such provision shall be given effect to
the maximum extent possible by narrowing or enforcing in part that aspect of the
provision found overbroad or unreasonable.
9.11    Standards of Business Conduct. The Company’s Standards of Business
Conduct is provided with this Agreement and made a part hereof. You confirm that
you have read, understand and will comply with the terms thereof and any
reasonable amendments thereto. In addition, as a condition of your employment
under this Agreement, you understand that you may be required periodically to
confirm that you have read, understand and will comply with the Standards of
Business Conduct as the same may be revised from time to time. You will also
comply with all other written policies of the Company.


10

--------------------------------------------------------------------------------





9.12    Withholding Taxes. Payments made to you pursuant to this Agreement shall
be subject to withholding and social security taxes and other ordinary and
customary payroll deductions.


9.13    Compliance with IRC Section 409A. To the extent that payments and
benefits in this Agreement are subject to Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), this Agreement is intended to comply with
and will be interpreted in a manner intended to comply with Section 409A of the
Code. Notwithstanding anything herein to the contrary, if at the time of your
termination of employment with the Company you are a “specified employee” as
defined in Section 409A of the Code (and any related regulations or other
pronouncements thereunder) and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to you) until the
expiration of the six-month period measured from the date of your separation
from service with the Company (or the earliest date as is permitted under
Section 409A of the Code). On the first day of the seventh month following the
date of your separation from service, or if earlier, the date of your death, (x)
all payments delayed pursuant to this paragraph (whether they would have
otherwise been paid or reimbursed to you in a single sum or in installments)
shall be paid or reimbursed to you in a single sum and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal dates specified for them in this Agreement. In addition, if any
other payments of money or other benefits due to you hereunder could cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Section 409A of the Code, or otherwise
such payment or other benefits shall be restructured, to the extent possible, in
a manner, determined by the Company, that does not cause such an accelerated or
additional tax. To the extent any reimbursements or in-kind benefits due to you
under this Agreement constitute “deferred compensation” under Section 409A of
the Code, any such reimbursements or in-kind benefits shall be paid to you in a
manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv). Each payment made
under this Agreement shall be designated as a “separate payment” within the
meaning of Section 409A of the Code. References herein to a termination of your
employment shall be deemed to refer to the date upon which you have experienced
a “separation from service” within the meaning of Code Section 409A. The Company
shall consult with you in good faith regarding the implementation of the
provisions of this Section 9.13; provided that neither the Company nor any of
its employees or representatives shall have any liability to you with respect
thereto.
9.14    No Offset. Neither you nor the Company shall have any right to offset
any amounts owed by one party hereunder against amounts owed or claimed to be
owed to such party, whether pursuant to this Agreement or otherwise, and you and
the Company shall make all the payments provided for in this Agreement in a
timely manner.
9.15    Survival. Sections 6, 7, 8, and 9 shall survive any termination of the
Term of Employment pursuant to Section 5 and any expiration of this Agreement
and shall apply for the duration of employment and beyond in accordance with
their terms.
9.16    Counterparts. This Agreement may be executed in any number of
counterparts all of which shall constitute one original instrument.
9.17    Interpretation. The parties to this Agreement have cooperated in the
drafting and preparation of this Agreement. Hence, in any construction or
interpretation of this Agreement, the same shall not be construed against any
party on the basis that such party was the drafter.


11

--------------------------------------------------------------------------------









If the foregoing correctly sets forth the understanding between you and the
Company, please sign and date below and return this Agreement to the Company.






TIME INC.
CONFIRMED AND AGREED:


By: _/s/ Richard Battista________________


By: _/s/ Susana D’Emic _______________
        Richard Battista, CEO
       Susana D’Emic


Date:_1/19/2017_______________________


Date:__1/14/2017_____________________
 
 



        




12

--------------------------------------------------------------------------------






EXHIBIT A


FORM OF RELEASE


This Release is made by and among                 and TIME INC. (the “Company”),
225 Liberty Street, New York, NY 10281, as of the date set forth below in
connection with the Employment Agreement dated ____________, and in association
with the termination of my employment with the Company.


In consideration of payments made to me by the Company and other benefits to be
received by me pursuant to the Employment Agreement, I, ______________, being of
lawful age, and on behalf of myself, my heirs, dependents, executors,
administrators, trustees, legal representatives and assigns (collectively
referred to as “Releasors”) do hereby release and forever discharge the Company
and Time Warner Inc., and each of their respective parent entities,
subsidiaries, divisions, related and affiliated entities and employee benefit
plans, and all of their officers, directors, shareholders, agents,
administrators, trustees, fiduciaries and employees (in their official and
individual capacities), and all of their heirs, executors, administrators,
predecessors, successors, and assigns (collectively referred to herein as “Time
Inc. Entities and Persons”), of and from any and all actions, causes of action,
claims, or demands of any kind whatsoever (including without limitation for
general, special or punitive damages, attorney’s fees, expenses, or other
compensation and/or equitable remedy), known or unknown, which in any way relate
to or arise out of my employment with the Time Inc. Entities and Persons or the
termination of such employment, which I had or may now have against any Time
Inc. Entities or Persons by reason of any actual or alleged act, omission,
transaction, practice, conduct, statement, occurrence, or other matter up to and
including the date I sign this Release. Each of the Time Inc. Entities and
Persons is intended to be a third party beneficiary under this Release.


Without limiting the generality of the foregoing, this Release is intended to
and shall release the Time Inc. Entities and Persons from any and all claims,
whether known or unknown, which Releasors ever had or may now have against any
of the Time Inc. Entities and Persons arising out of my employment, the terms
and conditions of such employment, and/or the termination or separation of my
employment, including but not limited to: (i) any claims of discrimination or
harassment in employment on the basis of age, religion, gender, sexual
orientation, race, national origin, disability or any other legally protected
characteristic, and of retaliation, under, without limitation, Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 1981, the Americans with Disabilities Act,
the Age Discrimination in Employment Act, the Equal Pay Act, the New York Human
Rights Law, the New York Labor Law; the New York City Administrative Code, and
all other federal, state and local equal employment opportunity and fair
employment practice laws (all as amended); (ii) any claims under the Employee
Retirement Income Security Act of 1974 (except as set forth below), the Family
and Medical Leave Act and state and local laws of similar effect, the National
Labor Relations Act, Workers Adjustment and Retraining Notification Act, the New
York Workers Adjustment and Retraining Notification Act and other state and
local laws of similar effect (all as amended); and (iii) any other claim
(whether based on federal, state, or local law, statutory or decisional)
relating to or arising out of my employment, the terms and conditions of such
employment, and/or the termination or separation of such employment, and/or any
of the events and decisions relating directly or indirectly to or surrounding
the termination of that employment, including but not limited to claims for
breach of contract (express or implied), wrongful discharge, detrimental
reliance, defamation, whistleblowing, harassment, retaliation, mental distress,
emotional distress, physical injury, humiliation or compensatory or punitive
damages.


By virtue of this Release, I agree that I have waived any damages and other
relief available to me (including, without limitation, money damages, equitable
relief and reinstatement) with respect to any claim or cause of action waived or
released herein. Nothing herein, however, shall constitute a waiver of claims
arising after the date I sign this Release, claims to enforce the Employment
Agreement, my rights to accrued, vested benefits under any qualified or
non-qualified employee benefit plan of the Company or its parent companies


1

--------------------------------------------------------------------------------





or subsidiaries (in accordance with the terms of the official plan documents and
applicable law), claims for benefits under the Company group medical, dental and
vision plans (in accordance with the terms of such plans and applicable law),
claims for unemployment or workers compensation benefits, claims under the Fair
Labor Standards Act, or any claim that cannot be waived by law. Additionally,
nothing in this Release shall be construed to prevent me from filing a charge
with, responding to a subpoena from, or participating in an investigation
conducted by, any governmental agency, though I acknowledge and agree that I
have waived the right to recover monetary damages and any other relief with
respect to the claims I am waiving and releasing in this Release in connection
with any charge or proceeding.


I acknowledge that I have been given 21 days from the day I received a copy of
this Release to sign these papers and that I have been advised to consult an
attorney before signing them. I understand that I have the right to revoke my
consent to this Release for seven days following my signing this Release.
Provided I do not revoke them, the effective date of this Release shall be the
8th day after I sign them.


I further state that I have read the foregoing document, that I know and
understand the contents thereof, and that I knowingly and voluntarily have
signed the same as my own free act.




WITNESS my hand this ______ day of ______________________, 20__.














2